Chkistianct J.:
This case presents the single question, Whether the iron safe, which is the subject of the suit, was included in the chattel mortgage mentioned in the case, under the term <c goods in the store,” &o.
The term “ goods,” when used in contradistinction to real estate, would doubtless include all kinds of movable personal property, and even bills, notes, certificates of stock, &e. But it can not be supposed to have that extent of meaning in the case of this chattel mortgage.
The question here is one of intent; and we think it quite clear that when a merchant speaks, of the goods in his store, he must generally be understood to have reference only to the merchandise and commodities kept on hand for the purposes of sale, unless there be some peculiar reason, which does not appear in this case, to give the term a broader signification. This certainly is the popular sense of the teim in this country, when we speak of a merchant’s goods in his store. The case concedes that the safe was not kept for sale *114in the store, but for Ms own private use; and we are, therefore, of opinion that it was not the intention of the mortgagor to include the safe in the mortgage, as a part of the goods; and that the mortgage, when taken M connection with the facts found, can not be construed so to include it.
It must be certified to the Circuit Court for the county of Saginaw, that the safe in question was not conveyed by, or included in, the mortgage from Sloan to Driggs, mentioned in the case, and that the plaintiffs are entitled to judgment.
All the Justices'concurred.